DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prentice (US 2016/0167798 A1).

Regarding claim 1, Prentice teaches an engine-mounting linkage system (“Mounting For Aircraft Gas Turbine Engine”, Title), comprising: a plurality of engine mounting links (Figs. 3-4 & 9, “front and rear linkages” 62, 64; “pivotable links” 121; “one or two thrust links” 126) configured to couple an engine frame (Fig. 1 and 9, “front and rear support frames” 32, 33) to an engine support structure (Figs. 3-5 & 9, “pylon”, 56) of an aircraft (“For Aircraft”, Title; “Front and rear linkages 62, 64 vertically suspend the engine 12 from the pylon with pivotable links 121 disposed between the pylon front and rear mounts 118, 120 and the front and rear support frames 33, 32 respectively. The front and rear linkages 62, 64 provide the only vertical support for the engine 12 from the pylon 56. The pivotable links 121 connect the pylon 56 and the front and rear support frames 33, 32 with pivotable joints 124 and provide pivotable vertical support for the engine 12 at the pylon front and rear mounts 118, 120.”, Para. [0038]), wherein the plurality of engine-mounting links comprises a forward link (Figs. 3-4 & 9, “front linkage” 62) that is connectable to a forward frame portion of the engine frame (Fig. 1 and 9, “front support frame” 33) and the engine support structure (Figs. 3-5 & 9, “pylon”, 56), and an aft link (Figs. 3-4 & 9, “rear linkage” 64) that is connectable to an aft frame portion of the engine frame (Fig. 1 and 9, “rear support frame” 32) and the engine support structure (Figs. 3-5 & 9, “pylon”, 56); and an actuator (Figs. 2-10, “actuator”, 152) that is connectable to the engine support structure and one of the plurality of engine-mounting links, or to the engine support structure and the engine frame (“The variable pitch mounting system may include a support structure cantilevered off the pylon and pivotably supporting the engine, the variable length actuator substantially axially disposed between the engine and the pylon…The variable length actuator may be pivotably connected at actuator aft ends to the support frame and pivotably connected at actuator forward ends to second points on the engine”, Para. [0013]), wherein the actuator, when actuated, changes an inclination angle θ (Figs. 3-5, angle “B”) of at least one of the plurality of engine-mounting links (Figs. 3-5 show “pivotable links” 121 inclination angle and “front and rear linkages” 62, 64 inclination angle with respect to axis A or the centerline of the nacelle/engine changing when “actuator” 152 is actuated).

Regarding claim 2, Prentice teaches the engine-mounting linkage system of claim 1, wherein the forward link (Figs. 3-4 & 9, “front linkage” 62) is connected to the forward frame portion of the engine frame (Fig. 1 and 9, “front support frame” 33) and the engine support structure of an aircraft (Figs. 3-5 & 9, “pylon”, 56; “The front and rear linkages 62, 64 provide the only vertical support for the engine 12 from the pylon 56. The pivotable links 121 connect the pylon 56 and the front and rear support frames 33, 32 with pivotable joints 124 and provide pivotable vertical support for the engine 12 at the pylon front and rear mounts 118, 120.”, Para. [0038]).

Regarding claim 3, Prentice teaches the engine-mounting linkage system of claim 2, wherein the actuator (Figs. 2-10, “actuator”, 152) is connected to the forward link (Figs. 3-4 & 9, “front linkage” 62; “actuator” 152 specifically shown in a front configuration in Figs. 7 & 10) and the engine support structure of the aircraft (Figs. 3-5 & 9, “pylon”, 56; “The variable pitch mounting system may include a support structure cantilevered off the pylon and pivotably supporting the engine, the variable length actuator substantially axially disposed between the engine and the pylon…The variable length actuator may be pivotably connected at actuator aft ends to the support frame and pivotably connected at actuator forward ends to second points on the engine”, Para. [0013]).

Regarding claim 4, Prentice teaches the engine-mounting linkage system of claim 2, wherein the actuator (Figs. 2-10, “actuator”, 152) is connected to the forward frame portion of the engine frame (Fig. 1 and 9, “front support frame” 33; “actuator” 152 specifically shown in a front configuration in Figs. 7 & 10) and the engine support structure of the aircraft (Figs. 3-5 & 9, “pylon”, 56; “The variable pitch mounting system may include a support structure cantilevered off the pylon and pivotably supporting the engine, the variable length actuator substantially axially disposed between the engine and the pylon…The variable length actuator may be pivotably connected at actuator aft ends to the support frame and pivotably connected at actuator forward ends to second points on the engine”, Para. [0013]).

Regarding claim 5, Prentice teaches the engine-mounting linkage system of claim 1, wherein the aft link (Figs. 3-4 & 9, “rear linkage” 64) is connected to the aft frame portion of the engine frame (Fig. 1 and 9, “rear support frame” 32) and the engine support structure of an aircraft (Figs. 3-5 & 9, “pylon”, 56; “The front and rear linkages 62, 64 provide the only vertical support for the engine 12 from the pylon 56. The pivotable links 121 connect the pylon 56 and the front and rear support frames 33, 32 with pivotable joints 124 and provide pivotable vertical support for the engine 12 at the pylon front and rear mounts 118, 120.”, Para. [0038]).

Regarding claim 6, Prentice teaches the engine-mounting linkage system of claim 5, wherein the actuator (Figs. 2-10, “actuator”, 152) is connected to the aft link (Figs. 3-4 & 9, “rear linkage” 64; “actuator” 152 specifically shown in a rear configuration in Figs. 3-6 & 9) and the engine support structure of the aircraft (Figs. 3-5 & 9, “pylon”, 56; “The front and rear linkages 62, 64 provide the only vertical support for the engine 12 from the pylon 56. The pivotable links 121 connect the pylon 56 and the front and rear support frames 33, 32 with pivotable joints 124 and provide pivotable vertical support for the engine 12 at the pylon front and rear mounts 118, 120.”, Para. [0038]).

Regarding claim 7, Prentice teaches the engine-mounting linkage system of claim 2, wherein the actuator (Figs. 2-10, “actuator”, 152) is connected to the aft frame portion of the engine frame (Fig. 1 and 9, “rear support frame” 32; “actuator” 152 specifically shown in a rear configuration in Figs. 3-6 & 9) and the engine support structure of the aircraft (Figs. 3-5 & 9, “pylon”, 56; “The variable pitch mounting system may include a support structure cantilevered off the pylon and pivotably supporting the engine, the variable length actuator substantially axially disposed between the engine and the pylon…The variable length actuator may be pivotably connected at actuator aft ends to the support frame and pivotably connected at actuator forward ends to second points on the engine”, Para. [0013]).

Regarding claim 8, Prentice teaches the engine-mounting linkage system of claim 1, wherein the actuator (Figs. 2-10, “actuator”, 152), when actuated, changes an inclination angle θ (Figs. 3-5, angle “B”) of the forward link (Figs. 3-5 show “front and rear linkages” 62, 64 inclination angle with respect to axis A or the centerline of the nacelle/engine changing when “actuator” 152 is actuated).

Regarding claim 9, Prentice teaches the engine-mounting linkage system of claim 1, wherein the actuator (Figs. 2-10, “actuator”, 152), when actuated, changes an inclination angle θ (Figs. 3-5, angle “B”) of the aft link (Figs. 3-5 show “front and rear linkages” 62, 64 inclination angle with respect to axis A or the centerline of the nacelle/engine changing when “actuator” 152 is actuated).

Regarding claim 10, Prentice teaches the engine-mounting linkage system of claim 1, wherein the actuator (Figs. 2-10, “actuator”, 152) comprises a linear actuator or a rotary actuator (Figs. 8A-8C; “Incidence angle between engine centerline axis and air streamlines may be adjusted by changing length of actuator”, Abstract; thus a linear actuator is disclosed).

Regarding claim 11, Prentice teaches an engine assembly secured to an aircraft (“Mounting For Aircraft Gas Turbine Engine”, Title), the engine assembly, comprising: an aircraft engine (Figs. 1, 3-7, and 9-10, “engine” 12) comprising an engine frame that has a forward frame portion and an aft frame portion (Fig. 1 and 9, “front and rear support frames” 32, 33); an engine support structure (Figs. 3-5 & 9, “pylon”, 56) that defines a location for mounting the aircraft engine to an aircraft (“For Aircraft”, Title; “Referring to FIGS. 1 and 2, the engine 12 is pivotably mounted to the pylon 56 by a variable pitch mounting system 14 for mounting the engine 12 to the pylon 56 at a variable tilt or pitch angle B as may be measured between the engine centerline axis 18 and a horizontal H of the pylon 56 as illustrated in FIGS. 4 and 5. The variable pitch mounting system 14 includes a pylon front mount 118 and a pylon rear mount 120 spaced axially aft or downstream from the pylon front mount 118. The pylon front mount 118 connects or mounts the front support frame 33 of the engine 12 to a front mount position 138 on the pylon 56. The pylon rear mount 120 connects or mounts the rear support frame 32 of the engine 12 to a rear mount position 136 on the pylon 56”, Para. [0037]); a forward link (Figs. 3-4 & 9, “front linkage” 62) connected to the forward frame portion of the engine frame (Fig. 1 and 9, “front support frame” 33) and the engine support structure (Figs. 3-5 & 9, “pylon”, 56) of the aircraft; an aft link connected to the aft frame portion of the engine frame and to the engine support structure of the aircraft (“Front and rear linkages 62, 64 vertically suspend the engine 12 from the pylon with pivotable links 121 disposed between the pylon front and rear mounts 118, 120 and the front and rear support frames 33, 32 respectively. The front and rear linkages 62, 64 provide the only vertical support for the engine 12 from the pylon 56. The pivotable links 121 connect the pylon 56 and the front and rear support frames 33, 32 with pivotable joints 124 and provide pivotable vertical support for the engine 12 at the pylon front and rear mounts 118, 120.”, Para. [0038]); and an actuator (Figs. 2-10, “actuator”, 152) connected to: the engine support structure and the forward link, or to the engine support structure and the aft link, or to the engine support structure and the forward frame portion of the engine frame, or to the engine support structure and the aft frame portion of the engine frame (“The variable pitch mounting system may include a support structure cantilevered off the pylon and pivotably supporting the engine, the variable length actuator substantially axially disposed between the engine and the pylon…The variable length actuator may be pivotably connected at actuator aft ends to the support frame and pivotably connected at actuator forward ends to second points on the engine”, Para. [0013]); wherein the actuator, when actuated, changes an inclination angle θ of at least one of the forward link and/or the aft link (Figs. 3-5 show “pivotable links” 121 inclination angle and “front and rear linkages” 62, 64 inclination angle with respect to axis A or the centerline of the nacelle/engine changing when “actuator” 152 is actuated).

Regarding claim 12, Prentice teaches the engine assembly of claim 1, wherein the forward link has an adjustable inclination angle θ, and/or wherein the aft link has an adjustable inclination angle (Figs. 3-5 show “pivotable links” 121 inclination angle and “front and rear linkages” 62, 64 inclination angle with respect to axis A or the centerline of the nacelle/engine changing when “actuator” 152 is actuated, specifically as the “actuator” 152 changes length).

Regarding claim 13, Prentice teaches the engine assembly of claim 11, wherein the actuator (Figs. 2-10, “actuator”, 152) comprises a linear actuator or a rotary actuator (Figs. 8A-8C; “Incidence angle between engine centerline axis and air streamlines may be adjusted by changing length of actuator”, Abstract; thus a linear actuator is disclosed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US 2016/0167798 A1) in view of Jasklowski et al. (US 2018/0162541 A1).

Regarding claim 14, Prentice teaches the engine assembly of claim 11, but does not expressly disclose comprising: a controller configured to output a control command responsive to an input from a sensor, the control command operable to actuate the actuator.
However, in an analogous variable angle aircraft engine mount art, Jasklowski teaches comprising: a controller (Fig. 9, “controller”, 908) configured to output (Fig. 9, “output devices”, 914) a control command (“the data and/or command(s) conveyed via the input device(s) 912 of the user interface 906 identify and/or indicate a desired position of a nacelle (e.g., a desired incident angle of the nacelle 202 of FIGS. 2 and 3)”, Para. [0050]) responsive to an input (Fig. 9, “input devices”, 912) from a sensor (Fig. 9, “rotary position sensor” 902 & “temperature sensor” 904; “the rotary position sensor 902 is provided to and/or made accessible to the controller 908 of FIG. 9”, Para. [0048]), the control command operable to actuate the actuator (“FIG. 9 is a block diagram of an example nacelle positioning control apparatus 900 for controlling a position of an example drive member (e.g., the drive shaft 402 and/or the drive pin 404 of FIGS. 4-8), and/or for controlling an incident angle of an example nacelle (e.g., the nacelle 202 of FIGS. 2 and 3) positionable via the example variable incident nacelle apparatus 200 of FIGS. 2-8.”, Para. [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Prentice further comprising: a controller configured to output a control command responsive to an input from a sensor, the control command operable to actuate the actuator, as taught by Jasklowski, to have a computerized means to control the aircraft to reduce human/pilot error during a flight and to quickly adjust the variable angle when changing conditions during a flight occur.

Regarding claim 15, Prentice teaches a method of changing an inclination angle θ of an engine-mounting link (Figs. 3-5, angle “B”; “Variable Pitch Mounting For Aircraft Gas Turbine Engine”, Title), the method comprising: actuate an actuator (Figs. 2-10, “actuator”, 152) that, when actuated, causes a change to an inclination angle θ of at least one of a plurality of engine-mounting links (Figs. 3-5 show “pivotable links” 121 inclination angle and “front and rear linkages” 62, 64 inclination angle with respect to axis A or the centerline of the nacelle/engine changing when “actuator” 152 is actuated) that connect an engine frame (Fig. 1 and 9, “front and rear support frames” 32, 33) of an aircraft engine (Figs. 1, 3-7, and 9-10, “engine” 12) to an engine support structure  (Figs. 3-5 & 9, “pylon”, 56) that defines a location for mounting the aircraft engine to an aircraft (“For Aircraft”, Title; “Referring to FIGS. 1 and 2, the engine 12 is pivotably mounted to the pylon 56 by a variable pitch mounting system 14 for mounting the engine 12 to the pylon 56 at a variable tilt or pitch angle B as may be measured between the engine centerline axis 18 and a horizontal H of the pylon 56 as illustrated in FIGS. 4 and 5. The variable pitch mounting system 14 includes a pylon front mount 118 and a pylon rear mount 120 spaced axially aft or downstream from the pylon front mount 118. The pylon front mount 118 connects or mounts the front support frame 33 of the engine 12 to a front mount position 138 on the pylon 56. The pylon rear mount 120 connects or mounts the rear support frame 32 of the engine 12 to a rear mount position 136 on the pylon 56”, Para. [0037]); wherein the plurality of engine-mounting links comprises a forward link (Figs. 3-4 & 9, “front linkage” 62) that is connected to a forward frame portion of the engine frame (Fig. 1 and 9, “front support frame” 33) and the engine support structure (Figs. 3-5 & 9, “pylon”, 56), and an aft link (Figs. 3-4 & 9, “rear linkage” 64) that is connected to an aft frame portion of the engine frame (Fig. 1 and 9, “rear support frame” 32) and the engine support structure (Figs. 3-5 & 9, “pylon”, 56); and wherein the actuator is connected to the engine support structure and one of and the plurality of engine-mounting links, or to the engine support structure and the engine frame (“The variable pitch mounting system may include a support structure cantilevered off the pylon and pivotably supporting the engine, the variable length actuator substantially axially disposed between the engine and the pylon…The variable length actuator may be pivotably connected at actuator aft ends to the support frame and pivotably connected at actuator forward ends to second points on the engine”, Para. [0013]).
Prentice does not expressly disclose receiving an input from a sensor; and outputting a control command responsive to the input from the sensor, the control command operable to actuate an actuator.
However, in an analogous variable angle aircraft engine mount art, Jasklowski teaches receiving an input (Fig. 9, “input devices”, 912) from a sensor (Fig. 9, “rotary position sensor” 902 & “temperature sensor” 904); and outputting (Fig. 9, “output devices”, 914) a control command responsive (“the data and/or command(s) conveyed via the input device(s) 912 of the user interface 906 identify and/or indicate a desired position of a nacelle (e.g., a desired incident angle of the nacelle 202 of FIGS. 2 and 3)”, Para. [0050]) to the input from the sensor (“the rotary position sensor 902 is provided to and/or made accessible to the controller 908 of FIG. 9”, Para. [0048]), the control command operable to actuate an actuator (“FIG. 9 is a block diagram of an example nacelle positioning control apparatus 900 for controlling a position of an example drive member (e.g., the drive shaft 402 and/or the drive pin 404 of FIGS. 4-8), and/or for controlling an incident angle of an example nacelle (e.g., the nacelle 202 of FIGS. 2 and 3) positionable via the example variable incident nacelle apparatus 200 of FIGS. 2-8.”, Para. [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Prentice further comprising the steps of: receiving an input from a sensor; and outputting a control command responsive to the input from the sensor, the control command operable to actuate an actuator, as taught by Jasklowski, to have a computerized means to control the aircraft to reduce human/pilot error during a flight and to faster adjust the variable angle when changing conditions during a flight occurs.

Regarding claim 16, Prentice as modified by Jasklowski teaches the method of claim 15. Further, Prentice teaches wherein the actuator (Figs. 2-10, “actuator”, 152) is connected to the forward link (Figs. 3-4 & 9, “front linkage” 62; “actuator” 152 specifically shown in a front configuration in Figs. 7 & 10) and the engine support structure of the aircraft (Figs. 3-5 & 9, “pylon”, 56; “The variable pitch mounting system may include a support structure cantilevered off the pylon and pivotably supporting the engine, the variable length actuator substantially axially disposed between the engine and the pylon…The variable length actuator may be pivotably connected at actuator aft ends to the support frame and pivotably connected at actuator forward ends to second points on the engine”, Para. [0013]), or wherein the actuator is connected to the forward frame portion of the engine frame and the engine support structure of the aircraft  (Fig. 1 and 9, “front support frame” 33; “actuator” 152 specifically shown in a front configuration in Figs. 7 & 10) and the engine support structure of the aircraft (Figs. 3-5 & 9, “pylon”, 56; “The variable pitch mounting system may include a support structure cantilevered off the pylon and pivotably supporting the engine, the variable length actuator substantially axially disposed between the engine and the pylon…The variable length actuator may be pivotably connected at actuator aft ends to the support frame and pivotably connected at actuator forward ends to second points on the engine”, Para. [0013]).

Regarding claim 17, Prentice as modified by Jasklowski teaches the method of claim 15. Further, Prentice teaches wherein the actuator (Figs. 2-10, “actuator”, 152) is connected to the aft link (Figs. 3-4 & 9, “rear linkage” 64; “actuator” 152 specifically shown in a rear configuration in Figs. 3-6 & 9) and the engine support structure of the aircraft (Figs. 3-5 & 9, “pylon”, 56; “The front and rear linkages 62, 64 provide the only vertical support for the engine 12 from the pylon 56. The pivotable links 121 connect the pylon 56 and the front and rear support frames 33, 32 with pivotable joints 124 and provide pivotable vertical support for the engine 12 at the pylon front and rear mounts 118, 120.”, Para. [0038]), or wherein the actuator (Figs. 2-10, “actuator”, 152) is connected to the aft frame portion of the engine frame (Fig. 1 and 9, “rear support frame” 32; “actuator” 152 specifically shown in a rear configuration in Figs. 3-6 & 9) and the engine support structure of the aircraft (Figs. 3-5 & 9, “pylon”, 56; “The variable pitch mounting system may include a support structure cantilevered off the pylon and pivotably supporting the engine, the variable length actuator substantially axially disposed between the engine and the pylon…The variable length actuator may be pivotably connected at actuator aft ends to the support frame and pivotably connected at actuator forward ends to second points on the engine”, Para. [0013]).

Regarding claim 20, Prentice as modified by Jasklowski teaches the method of claim 15. Further, Prentice teaches wherein the change to the inclination angle θ reduces specific fuel consumption of the aircraft engine (“the noise generated by the airfoil passing through the air is sensitive to the incidence at the leading edge, a compromise in fan loading and/or efficiency may be required to compensate for the extra noise generated by the non-optimal fan blade leading edge incidence over parts of the circular path of the blade. This leads to higher fuel consumption and/or weight… Thus, there is a need to eliminate and/or reduce these problems associated with an aircraft's attitude changes (during take-off rotation for instance) and the resulting change in the incidence of the airflow relative to the fan blade leading edge changes.”, Paras. [0004]-[0006]; therefore discloses changing incidence of the airflow has an impact on engine performance and thus fuel consumption and efficiency).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US 2016/0167798 A1) in view of Jasklowski et al. (US 2018/0162541 A1) as applied to claim 15 above, and further in view of Brantley (US 5,319,922).

Regarding claim 18, Prentice as modified by Jasklowski teaches the method of claim 15, but does not expressly disclose comprising: determining the control command based at least in part on a thrust load FT and/or an inlet load F1 incident upon the engine frame, the thrust load FT and/or an inlet load Fi determined based at least in part using the input from the sensor.
However, in an analogous aircraft engine art, Brantley teaches comprising: determining the control command (“gas turbine engine backbone deflection control apparatus”, Abstract) based at least in part on a thrust load FT and/or an inlet load F1 incident upon the engine frame, the thrust load FT and/or an inlet load Fi (“to counter the effects of backbone bending due to gust, thrust. and maneuver loads by introducing a controlled backbone counter-bending moment by applying controlled tensioning forces only between axially spaced apart frames connected by the backbone”, Abstract) determined based at least in part using the input from the sensor (“the actuator is controlled by the engines digital electronic control system using input signals generated by inlet moment load sensors and/or blade tip clearance sensors”, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Prentice as modified by Jasklowski further comprising: determining the control command based at least in part on a thrust load FT and/or an inlet load F1 incident upon the engine frame, the thrust load FT and/or an inlet load Fi determined based at least in part using the input from the sensor, as taught by Brantley, to “maximize gas turbine engine performance and minimize specific fuel consumption” (Brantley, Col. 2, Lines 3-4).

28.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prentice (US 2016/0167798 A1) in view of Jasklowski et al. (US 2018/0162541 A1) as applied to claim 15 above, and further in view of Easley et al. (US 2020/0017212 A1).

Regarding claim 19, Prentice as modified by Jasklowski teaches the method of claim 15, but does not expressly disclose comprising: determining a specific fuel consumption of the aircraft engine based at least in part on the input from the sensor, and determining the control command based at least in part on the specific fuel consumption of the aircraft engine.
However, in an analogous aircraft art, Easley teaches comprising: determining a specific fuel consumption of the aircraft engine based at least in part on the input from the sensor (“During the various flight operating modes of aircraft 10, monitoring module 108 may receive feedback from the propulsion assemblies collectively denoted as 18, controllers 110, electric power system 30, navigation system 34, communication system 36 and/or sensor system 38. This feedback is processed by monitoring module 108 to supply correction data and other information to command module 106 and/or controllers 110. Sensor system 38 may include altitude sensors, attitude sensors, speed sensors, environmental sensors, fuel supply sensors, temperature sensors and the like that provide additional information to monitoring module 108 to further enhance autonomous control capabilities”, Para. [0033]), and determining the control command based at least in part on the specific fuel consumption of the aircraft engine (“the aircraft of the present disclosure may be operated autonomously responsive to commands generated by flight control system 20. In the illustrated embodiment, flight control system 20 includes a command module 106, a monitoring module 108 and controllers 110 such as power controller 30d and electronic speed controllers 32a, 32b, 32c, 32d discussed herein”, Para. [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Prentice as modified by Jasklowski further comprising: determining a specific fuel consumption of the aircraft engine based at least in part on the input from the sensor, and determining the control command based at least in part on the specific fuel consumption of the aircraft engine, as taught by Easley, to “improve a specific fuel consumption of the aircraft”, (Jasklowski, Para. [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Fri 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647